Action to recover damages for personal injuries alleged to have been sustained as a consequence of the failure of defendant to light a hallway in a multiple dwelling, as required by former section 40 of the Multiple Dwelling Law. The jury having disagreed, the trial court granted defendant’s motion, as to which decision had been reserved, dismissed plaintiff’s complaint, and directed that plaintiff’s exceptions and his motion for a new trial be heard in this court in the first instance, pursuant to section 550 of the Civil Practice Act. We have not considered plaintiff’s exceptions to the court’s charge and refusals to charge. Since the jury rendered no verdict the questions thereby presented are academic. Plaintiff’s exception to the dismissal of his complaint unanimously overruled, his motion for a new trial denied and judgment dismissing the complaint directed to be entered, with costs. No opinion. Present — Carswell, Acting P. J., Johnston, Adel, Nolan and Sneed, JJ.